             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA               )
                                       )
Plaintiff,                             )
                                       )
    v.                                )    Case No. 20-00025-CR-W-HFS
ROBERT LEE VOSS                        )
                                       )
                                       )
                                       )
Defendant.                             )

                                      ORDER

      At a Change of Plea Hearing held on September 30, 2020, before Magistrate

Judge W. Brian Gaddy, defendant entered a plea of guilty pursuant to

Fed.R.Crim.P. 11(c)(1)(A) to Counts One and Two of the Information charging

defendant with knowingly and intentionally distributing PCP, and Count Three

charging defendant with being a felon in possession of a firearm.

      In a Report and Recommendation dated September 30, 2020 (Doc. 26),

Judge Gaddy determined that the guilty plea was knowledgeable and voluntary and

that the offenses charged were supported by an independent basis in fact

containing each of the essential elements of such offenses.



        Case 4:20-cr-00025-HFS Document 29 Filed 10/23/20 Page 1 of 2
      After review of the hearing record (and in the absence of objections) I

ADOPT the Report and Recommendation (Doc. 26) and ACCEPT defendant’s guilty

plea and direct the Clerk to enter it. A Presentence Investigation Report shall be

filed within 120 days.




                                             s/ HOWARD F. SACHS
                                             HOWARD F. SACHS
                                             United States District Judge

Dated: October 23, 2020
Kansas City, Missouri




        Case 4:20-cr-00025-HFS Document 29 Filed 10/23/20 Page 2 of 2
